Citation Nr: 1648181	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran had active duty service from August 1976 through February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied petitions filed by the Veteran to reopen previous claims for service connection for a low back disorder and a bilateral knee disorder.  The Veteran perfected a timely appeal of that denial.

In February 2014, the Board determined that new and material evidence as to each of the foregoing issues was received and reopened the Veteran's claims.  The reopened service connection issues were remanded for further development.  The agency of original jurisdiction (AOJ) performed the ordered development and returned the matter to the Board.  In an April 2016 decision and remand, the Board determined that still additional development was required.  That development has also been performed by the AOJ and the matter returns again to the Board for de novo review.

This appeal included initially the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  That issue was denied, however, in the Board's April 2016 decision and remand.  The Veteran's motion for reconsideration of the Board's denial was denied in December 2016.  Accordingly, no issues concerning the Veteran's claimed acquired psychiatric disorder remain on appeal.


FINDINGS OF FACT

1.  The Veteran has lumbar spine degenerative disc disease and associated lower extremity radiculopathies that were neither sustained during service nor caused by an injury or event that occurred during his active duty service.

2.  The Veteran has bilateral knee joint osteoarthritis, bilateral meniscal tear, and left knee anterior cruciate ligament tear that were neither sustained during service nor caused by an injury or event that occurred during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral knee condition are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, a pre-rating April 2009 letter satisfied VA's duty to notify.  VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, hearing transcript, service treatment records, VA treatment records, identified and relevant private treatment records, and Social Security records have been associated with the record.

The Veteran was also afforded VA examinations to determine the nature and etiology of his back and knee disorders in May 2014 and July 2016.  Also, a medical record review and opinion was obtained in October 2014.  Those examinations and opinions, considered along with the other evidence of record, are fully adequate for the purpose of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires an evidentiary showing of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection for certain listed chronic diseases, which include arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2015).

In order to show the existence of a chronic disease during service, the evidence must show a combination of manifestations that is sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303 (b).  Also, service connection may be granted for any disease diagnosed after separation from service when all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Low Back

In his claim submissions and video conference hearing testimony, the Veteran alleges that he sustained a back injury during Advanced Individual Training during active duty service.  He reports that he was climbing a telephone pole without a safety belt when he lost his grip and slid down the pole a distance of 50 feet before landing on the ground on his feet.  He recalls that he experienced immediate symptoms in his back and that he was taken for treatment, where a back sprain was diagnosed.  According to the Veteran, he has experienced ongoing back pain since that time, and to the extent that he asserts continuity of back symptoms since service, he points out in his hearing testimony that he began receiving treatment for his back in 1980 with a "Dr. Diaz."

The service treatment records show that during his enlistment examination, the Veteran denied expressly having a pre-service history of back problems.  Indeed, spine and neurological examinations conducted at that time were normal.   Somewhat consistent with the Veteran's lay assertions and hearing testimony, service treatment records dated December 1976 show that the Veteran was treated for reported lumbosacral back pain after a fall from a pole.  Contrary to the Veteran's testimony, the record notes expressly that the Veteran reported at that time that he landed on his right side as opposed to his feet.  On examination, increased kyphosis was observed in the Veteran's spine.  Tenderness was present over the L4-5 and T6-9 areas of the spine.  Still, demonstrated thoracolumbar motion was full.  Also, a neurological examination showed normal motor strength, reflexes, and sensory function.  Attending medical staff diagnosed a muscle strain.  Records for follow-up in-service treatment in January 1977 reflect that the Veteran was placed on temporary physical profile and prescribed physical therapy treatments.  Apparently, the Veteran's back complaints resolved gradually and he was discharged from therapy with complaints of mild pain that was present only during bending.  The Veteran's separation examination, which was performed later in January 1977, show that the Veteran reported ongoing back problems; still, the separation examination revealed normal spine and neurological findings.

Despite the Veteran's testimony concerning treatment in 1980 with a "Dr. Diaz," the record does not contain records for such treatment. Notably, however, the Veteran summarized the purported treatment with Dr. Diaz during a May 2014 VA examination and that summary is transcribed in the VA examiner's report.  According to the Veteran, he had begun treatment with Dr. Diaz following a work-related injury.  He recalled that his employment history at that time included employment as a security guard for six months, four years as a laborer for Coca-Cola Company, and employment as a cement finisher for a construction company.  According to the Veteran, Dr. Diaz diagnosed a ruptured disc in the Veteran's spine.

Consistent with that history, private treatment records in the claims file show that the Veteran was treated in March 1981 at Mobile Infirmary.  At that time, he reported that he had been experiencing back pain since sustaining an injury while attempting to lift something heavy at his job as an assembly line worker for Coca-Cola Company.  A physical examination conducted at that time revealed tenderness over the lumbar spine.  X-rays of the spine were normal and the Veteran was diagnosed initially with a chronic lumbosacral strain.  Subsequent records from Mobile Infirmary show that the Veteran was followed for ongoing low back pain despite normal thoracolumbar motion.  A September 1981 myelogram study revealed a disc bulge at L4-5.  Records from Mobile Infirmary through 1986 indicate that the symptoms associated with the Veteran's work-related injury were such that he was unable to return to work.

Following an apparent hiatus in treatment for his back, the Veteran underwent a lumbar spine MRI in March 1990 at Springhill Memorial Hospital.  That study revealed disc bulges at L4-5 and L5-S1.

In August 1990, the Veteran was treated at Old Shell Orthopaedic Associated for ongoing low back pain that was at that time radiating into his lower extremities.  X-rays taken at that time showed straightening of the spine but no major disc space collapse.

The record indicates another hiatus in treatment for the Veteran's back until he returned to Old Shell Orthopaedic Associates in February 1997.  At that time, the Veteran reported that he had been experiencing ongoing back pain related to the L4-5 disc bulge and that he had recently been a front seat passenger in a motor vehicle accident.  On ex-examination of the spine, the Veteran was diagnosed with a lumbar strain.

In December 1998, the Veteran began receiving private treatment for his back with Dr. W.A.C.  During a February 1999 treatment visit, he reported that he was having burning back pain in his back and upper thoracic area when he bent over.  X-rays taken at that time showed mild arthritis.  A lumbar spine degenerative disc disease diagnosis was made.

In November 2004, the Veteran began treatment with Dr. A.J.F. at Alabama Orthopaedic Clinic, who continued to diagnose mild lumbar spine degenerative disc disease.  Although Dr. A.J.F. provided no opinion as to the cause or etiology of the Veteran's back condition, he did remark that the Veteran's condition was "just some mild routine arthritis."  A February 2005 treatment record from Dr. A.J.F. notes that the Veteran was reporting a history of work-related back injury in 1980 while performing construction work, which is consistent with the 1980 treatment records summarized above.

Records for VA treatment received by the Veteran since April 2009 show that the he has been seen periodically for ongoing and chronic back pain.  Contrary to earlier statements made during private treatment at Mobile Infirmary and with Dr. A.J.F., the Veteran reported during VA treatment in April 2013 that his back pain had been continuous since his period of active duty service.  An examination conducted at that time revealed decreased thoracolumbar spine motion, although attending medical staff observed that the Veteran appeared to be "self-limiting."  In that regard, positive Waddell's signs were also noted.  During follow-up treatment the following month, the Veteran demonstrated an antalgic gait and difficulty with transitional movements.  Numbness was observed in both feet.

During a May 2014 VA examination, the Veteran continued to report that he has had ongoing back pain since falling from a telephone pole during his active duty service.  Notably, he continued to assert that he landed on his feet although such assertions are contradicted expressly in the service treatment records.  Also contrary to statements concerning his assertions of chronicity dating back to service, and as noted above, the Veteran reported treatment for a ruptured disc in his low back within the general time frame in which he was working as a security guard, assembly line worker at a Coca-Cola plant, and as a cement finisher for a construction company.  The Veteran reported also that he has also had a period of employment as a truck driver, but was unable to perform the duties associated with that employment due to back pain.  Regarding his current symptoms, the Veteran reported ongoing back pain, as well as numbness in his lower extremities, feet, and toes that he stated were ongoing since 1976.

On examination, the Veteran demonstrated diminished and painful thoracolumbar motion.  No evidence of localized tenderness or muscle spasm was observed.  Neurologically, reflexes were absent in both ankles and sensation was decreased in the Veteran's feet and toes.  The examiner diagnosed degenerative disc disease of the thoracolumbar spine and mild radiculopathies in the lower extremities, involving the left L5-S1 and right S1 nerve roots.  The examiner opined, however, that the diagnosed conditions are less likely as not incurred during service or related to an event or incident that occurred during service.  As rationale, the examiner noted that the injuries sustained by the Veteran during service concerned injury to the soft tissues, whereas his current disorders relate to a skeletal condition.  Moreover, the examiner noted, the Veteran's current condition appeared to have its onset in 1981, which was more than three years after the Veteran was separated from service.

In October 2014, VA submitted the Veteran's file to a new VA medical examiner for review and an opinion as to the etiology of the Veteran's back condition.  The examiner opined that it is less likely than not that the Veteran's back condition was caused or aggravated by his period of active duty service.  First, the examiner noted, the record is silent, over the three year period between service and initial onset in December 1980, for any reported back problems or objectively observed findings.  The examiner observed that in conjunction with the first point, the post-service medical history indicates multiple low back injuries that were sustained during heavy lifting and in motor vehicle accidents.  Those injuries resulted in permanent damage to L4-5 disc material, and in turn, resulted in the Veteran's current pain symptoms.  By contrast, the examiner notes, the injury sustained by the Veteran during service was acute, self-limiting, and transient in nature, and apparently responded well to conservative treatment.  Thus, the examiner concluded, the Veteran's current back condition had its onset in December 1980, three years after the Veteran's separation from service.

Pursuant to the Board's most recent remand, the Veteran was afforded a new VA spine examination in July 2016.  Again, the Veteran reported that he has had continuous back pain and spasms since his in-service injury in the aforementioned fall from the telephone pole.  He reported also that he was having associated pain in his left hip and radiation of pain symptoms and into his lower extremities.

A physical examination revealed decreased ranges of thoracolumbar spine motion.  A neurological examination revealed diminished reflexes at both of the Veteran's knees and ankles and decreased sensation in his feet and toes.  The examiner opined that neurological findings were consistent with mild radiculopathies in the lower extremities that involved the sciatic nerve group.  The Veteran reported that he regularly wore a back brace for additional support of his spine, and also, walked with a cane because of his right leg symptoms.  The examiner noted that a March 1990 MRI study revealed disc bulges at L4-5 and L5-S1.

The examiner confirmed previous diagnoses of lumbar spine disc disease and mild subjective radiculopathies.   The examiner opined that it is less likely than not that the Veteran's back condition was incurred in or caused by an in-service injury, event, or illness.  In his rationale, the examiner provides a detailed medical history that is essentially the same as that reported above.  The examiner notes also that, despite the Veteran's assertion that the in-service telephone pole incident was his only back injury, documents in the record show that the Veteran also had a workplace back injury while working at his job at a Coca-Cola plant in 1980, and also, a back injury sustained in September 1987 when the Veteran was unloading a refrigerator door.  The examiner notes that the Veteran was also treated for low back pain and reported numbness in his lower extremities after a motor vehicle accident in 1997.  Overall, the examiner states, the records show that the Veteran has undergone multiple treatments for his back since 1981; however, there is nothing in the record to substantiate any assertion that the Veteran has had low back symptoms or treated for low back symptoms dating all the way back to his period of service.  Therefore, the examiner concluded, the Veteran's low back condition is less likely than not incurred in or caused by an in-service injury or event.  Rather, it is more likely due to a combination of after service injuries, work-related wear, and age.

In a September 2016 Disability Benefits Questionnaire, Dr. A.J. F. notes that the Veteran has reported injuring his back in a fall from a pole during service.  He noted objective findings that include pain, guarding and muscle spasms, and decreased thoracolumbar motion.  Neurological findings of decreased reflexes at the Veteran's ankles and knees, decreased sensation in his right foot and toes, paresthesias and numbness in his right lower extremity, and radiating pain into both lower extremities are also reported.  Dr. A.J.F. diagnosed a lumbar strain and right lower extremity radiculopathy.  Although he notes the Veteran's subjective report regarding onset of back problems during service, he does not provide an express opinion himself as to the cause or origin of the Veteran's back disorder.

Based on the foregoing evidence, the Board concludes that the Veteran's lumbar spine degenerative disc disease and associated lower extremity radiculopathies were neither sustained during the Veteran's active duty service nor caused by an injury or event that occurred during the Veteran's active duty service.  In that regard, the service treatment records do show that the Veteran sustained a low back strain and experienced back pain symptoms after a fall from a telephone pole during service in December 1976.  Nonetheless, the subsequent in-service therapy records show that the Veteran experienced improvement in his back problems over the ensuing month.  Although the Veteran reported some apparently residual back pain during his separation examination, spine and neurological examinations were normal.  In conjunction with the same, there is no indication in the record that the Veteran was reporting or treating for any back-related complaints prior to March 1981, at which time, the Veteran was reporting back pain due to a workplace injury.  Indeed, the Veteran has acknowledged in the record a post-service history of physically demanding labor, including periods as an assembly line worker for Coca-Cola and as a cement finisher.  Notably, no radiologically observed findings in the Veteran's spine were noted until the Veteran's September 1981 myelogram, which was performed more than four years after the Veteran's separation from service and only months after his workplace injury.  The record shows also that the Veteran has had other instances of post-service trauma to his spine, such as a 1997 motor vehicle accident.  Overall, the medical history shown in the record raises strong questions as to whether the Veteran's current back condition was the result of post-service injuries rather than the in-service injury sustained by the Veteran in December 1976.

Negative etiology opinions made during VA examinations conducted in May 2014 and July 2016 and after a medical record review conducted in October 2014 are supported by detailed explanation and rationale provided by the respective VA examiners.  Those opinions, and their supporting rationale, are consistent with the objective finding shown during the May 2014 and July 2016 examinations, and also, are consistent with the facts shown in the other evidence in the record.  For those reasons, the Board is inclined to assign significant probative weight to those opinions.

The Board has considered the Veteran's own assertions that he has had chronic and ongoing back pain that dates back to his in-service injury.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Veteran is certainly competent to report the onset, duration, and quality of his observed back symptoms. As such, he is competent to provide probative statements that his back problems have been chronic dating back to his December 1976 in-service injury.  Still, the credibility of those assertions is undermined by multiple inconsistencies contained in the record.  As noted above, the record shows that the Veteran was treated for back complaints in 1981 which he described as stemming from a workplace injury sustained while he attempted to lift a heavy object.  Notably, those records show that the Veteran made no mention of his in-service injury, nor did he report that he was experiencing any chronic or ongoing back pain prior to the reported workplace injury.  He reported during private treatment with Dr. A.J.F. in February 2005 that he had a history of a work-related back injury sustained while doing construction work in 1980.  Again, no mention was made of his in-service injury or of any back complaints that existed prior to the workplace injury.

The Board notes also that there are inconsistencies associated with the Veteran's current recollection regarding the details of his in-service injury.  Contrary to more recent assertions by the Veteran that he landed on his feet after his fall from the telephone pole during service (which could conceivably have resulted in a higher degree of shock and impact to his spine), the service treatment records show that the Veteran was expressly reporting at that time that he landed on his left side.

Notably, attending medical staff during VA treatment of the Veteran's back in April 2013 took care to note in the record that the Veteran appeared to be "self-limiting" during the musculoskeletal examination and range of motion testing.  Indeed, Waddell's tests (administered by physicians to detect non-organic components of pain) were positive.

In sum, the multiple inconsistencies contained in the record cast significant doubt upon the Veteran's assertions concerning chronicity and continuity of his back problems dating back to service.  As such, the Board is not inclined to assign significant weight to the Veteran's assertions and assigns far greater weight to the findings, opinions, and rationale expressed in the VA examinations and VA medical opinion contained in the record.

The preponderance of the evidence weighs against the finding that the Veteran's lumbar spine degenerative disc disease and associated lower extremity radiculopathies were either sustained during the Veteran's active duty service, or, resulted from an injury or event that occurred during his active duty service.  Accordingly, the Veteran is not entitled to service connection for a low back disorder.  To that extent, this appeal is denied.

	B.  Bilateral Knees

In his claim submissions and video conference hearing testimony, the Veteran asserts that he has a current bilateral knee disability that was sustained in his December 1976 in-service fall from a telephone pole.  As noted previously, he asserts that he slid down the pole approximately 50 feet before he struck the ground with his feet and "jammed his knees."  In his hearing testimony, he recalls that he was treated during service for his knees and that he was placed on physical profile due to functional limitations associated with his knees.

Service treatment records show that the Veteran denied having any history of pre-service knee problems during his March 1976 enlistment examination.  Indeed, a medical examination of his knees and lower extremities at that time was normal.  As discussed, the records do document treatment for injuries sustained by the Veteran in December 1976 following a fall from a telephone pole.  Those records do not, however, reflect any subjective complaints of knee symptoms nor do they reflect any objective findings or diagnoses pertinent to either of the Veteran's knees.  As also noted above, the service treatment records note that the Veteran reported that he landed on his left side, rather than on his feet as he now recalls.  The January 1977 separation examination report notes complaints by the Veteran of unspecified knee problems.  An examination of the knees and lower extremities, however, was normal.

Post-service treatment records show that the Veteran reported pain in multiple joints, including his knees during treatment in October 1984 at Mobile Infirmary.  An examination at that time showed the presence of crepitation and grating.  Patellar chondromalacia was diagnosed, but no opinion was given as to the cause of the diagnosed condition.

The Veteran apparently did not seek treatment for his knees until December 1998, at which time he began treatment with Dr. W.A.C.  At that time, he reported having bilateral knee pain but made no mention as to when those symptoms began.  No diagnosis was rendered at that time.

In February 2005, the Veteran began treating his knees with Dr. A.J.F.  A physical examination conducted at that time showed crepitus in both knees but no evidence of effusion or other objective findings.  Mild to moderate arthritis was diagnosed for both knees.  That diagnosis is repeated in a later November 2005 record from Dr. A.J.F.

Records for VA treatment document sporadically complaints of chronic knee pain, but do not reflect regular or ongoing treatment for the Veteran's knees.

During a May 2014 VA examination, the Veteran continued to report that he was treated during service for knee pain after his December 1976 injury.  He recalled that he was initially told shortly after his separation from service that he has arthritis in his knees, but did not name the medical provider who made that purported diagnosis.  Regarding his current symptoms, he reported constant pain and popping/snapping sounds from both knees while walking.

Despite the reported complaints, a physical inspection of the knees revealed diminished and painful motion.  No other abnormalities were observed and both knee joints were stable.  The examiner diagnosed osteoarthritis in both knees, but opined that it is less likely than not that the arthritis was sustained during service or resulted from an injury or event that occurred during service.  In that regard, the examiner explained that the service treatment records are silent for knee complaints through his separation, and moreover, a medical examination of his knees conducted at the time of his separation was normal.  Moreover, the examiner observes, the records indicate that the Veteran's arthritis was not manifested until many years after his separation from service.

During a July 2016 VA examination, the Veteran continued to report bilateral knee pain and popping, and also, reported new symptoms of giving way.  He asserted to the examiner that the only injury that has occurred involving his knees was the aforementioned December 1976 incident fall.

A physical examination of the knees revealed decreased flexion to 120 degrees bilaterally.  The Veteran ambulated with the assistance of a cane.  MRI studies taken in June 2016 were reviewed and noted for showing in the right knee mild sprain/strain of the ACL, subtle oblique tear along the inferior articular surface of the body and posterior horn of the medial meniscus with mild thinning of the articular cartilage of the medial femoral condyle, partial tearing along the proximal aspect of the patellar tendon, mild chondromalacia, and joint effusion.  In the left knee, the MRI studies showed an oblique tear along the interior articular surface of the posterior horn of the medial meniscus, partial tearing along the court of the ACL, a four millimeter subchondral cyst, chondromalacia of the anterior surface of the medial femoral condyle with thinning of the articular cartilage of the adjacent medial patellar facet, mild tendinopathy of the proximal aspect of the patellar tendon, and joint effusion.

The examiner diagnosed bilateral knee joint osteoarthritis, bilateral meniscal tear diagnosed in 2016, and left knee anterior cruciate ligament tear diagnosed in 2016.  Again, the examiner reports a medical history that is essentially consistent with that noted above.  The examiner opined that the changes observed in the June 2016 MRI studies are age-related and are less likely than not a result of the Veteran's in-service fall from a telephone pole or related to the complaints noted during his separation examination.  Again, the examiner opined that the Veteran's knee conditions are more likely due to strain from his post-service occupations (construction, production line working, and truck driving) and age and obesity.

The evidence shows that the Veteran's bilateral knee joint osteoarthritis and meniscal tear were neither sustained during service, nor caused by an injury or event that occurred during service.  As discussed, the service treatment records show that the Veteran neither reported, nor was treated for, any knee complaints following the December 1976 fall or at any other point during his active duty service.  Although the Veteran reported non-specific knee problems during his enlistment examination, medical examination of his knees at that time was normal.  In conjunction with the above, the post-service records show that the Veteran did not report any knee-related complaints until October 1984, at which time, crepitus but no other objective findings were observed.  Indeed, the record shows that degeneration or arthritis was not diagnosed in the Veteran's knees until February 2005, 28 years after the Veteran was separated from service.  Even to that extent, however, the Board observes that there is no radiological evidence of any abnormalities in either of the Veteran's knees prior to MRI studies that were conducted in 2016.  In addition to the foregoing medical chronology, the evidence shows that the Veteran has had periods of physically demanding labor as a cement finisher and an assembly line worker.

The negative opinion expressed in the July 2016 VA examination is based on the VA examiner's review of the claim file, medical history obtained from the Veteran, and findings from an objective medical examination.  That opinion is supported by a detailed explanation and rationale that are consistent with the facts shown in the record.  As such, the findings from the July 2016 VA examination are due significant probative weight.

Again, the VA examiner's findings and conclusions concerning the Veteran's bilateral knee disability is rebutted in the record only by the Veteran's lay assertions regarding continuity and chronicity.  Under similar analysis as that undertaken above, the Board assigns far greater probative weight to the VA examiner's opinion.

As discussed, the Veteran recalls currently that he landed on his feet in his December 1976 in-service fall, thereby placing greater strain and shock on his knees.  Those assertions are rebutted by previous inconsistent statements made by the Veteran during in-service treatment that he landed on his left side.  Moreover, although the Veteran asserts at this juncture that he underwent treatment for his knees during service and was placed on a physical profile to accommodate limitations in his knees, the service treatment records do not support those assertions.  Although the Board recognizes that the Veteran reported knee problems during his separation examination, there were no objective indications of any knee disorders.  Indeed, although the Veteran reported during his July 2016 VA examination that he did not have any other knee injuries other than the one he sustained in his December 1976 fall, the evidence does not even show that the Veteran actually sustained an injury to his knees in the fall.  In contrast, the medical chronology and employment history shown in the record are consistent with the conclusions expressed by the July 2016 VA examiner.  Under the circumstances, the Board assigns far greater probative weight to the July 2016 VA examiner's findings and conclusions and is persuaded by them in this case.

The preponderance of the evidence also weighs against the finding that the Veteran's bilateral knee conditions were either sustained during the Veteran's active duty service, or, resulted from an injury or event that occurred during his active duty service.  Accordingly, the Veteran is not entitled to service connection for a bilateral knee disorder.  To that extent also, this appeal is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


